DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims (1-20) are allowed.
The following is an examiner’s statement of reasons for allowance: 
Applicant states “Applicant submits that the cited portions of Watanabe do not disclose a method for training a deep learning model of a patterning process, the method comprising, inter alia, obtaining (1) training data comprising an input image of at least a part of a substrate having a plurality of features and comprising a truth image corresponding to the input image, (ii) a set of classes, each class corresponding to a feature of the plurality of features of the substrate within the input image, and (ili) a deep learning model: assigning a class of the set of classes to a feature within the predicted image based on matching of the feature with a corresponding feature within the truth image; and generating a trained deep learning model by iteratively assigning weights to the at least one dilated kernel based on a back propagation through the deep learning model using a loss function such that the predicted image reproduces the plurality of features of the input image, as recited in claim 1.  The Office Action refers to sections 3 and 4 and Figures 5-9 of Watanabe. However, the cited portions of Watanabe fail to disclose, for example, training data comprising a truth image corresponding to an input image. Figure 5 of Watanabe merely shows a plurality of different aerial images being input as training data. However, there is NO apparent disclosure that one or more of those images are a truth image corresponding to one or more of those aerial images. Rather, those aerial images appear merely to be different images and there is no indication that one of them is related to another one of those images, let alone a truth image corresponding to one of those aerial images.  Further, the cited portions of Watanabe fail to disclose, for example, assigning a class of the set (See applicant’s remarks dated 2/3/22 pages 7-8.)
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEON FLORES whose telephone number is (571)270-1201. The examiner can normally be reached M-F 7am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on 571-272-8143. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEON FLORES/Primary Examiner, Art Unit 2661                                                                                                                                                                                                        February 12, 2022